Citation Nr: 0025997	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-13 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
PTSD, evaluated as 30 percent disabling from March 3, 1998.  


REMAND

During the July 2000 Travel Board hearing, the veteran 
testified that he saw a therapist at the Detroit Vet Center, 
once a week and a psychiatrist at the VA Medical Center in 
Saginaw, Michigan, once a month for his PTSD.  See July 2000 
hearing transcript at pgs. 4-6.  The Board notes that the 
most recent treatment records in the claims file are dated in 
March 1999.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for PTSD since March 
1998.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
This should include all treatment records 
pertaining to the veteran from C. 
Pidgeon, a therapist at the Detroit Vet 
Center, and Dr. Kurachie, a psychiatrist 
at the VA Medical Center in Saginaw 
Michigan.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder. 

2.  If deemed warranted by the RO after 
completion of the above development, the 
RO should schedule the veteran for a VA 
examination by a board certified 
psychiatrist, if available, to determine 
the nature and extent of the service-
connected psychiatric disability.  All 
indicated tests must be conducted.  The 
examiner should identify all psychiatric 
disabilities, and address the effect of 
the service-connected PTSD on the 
veteran's social and industrial 
adaptability.  The examiner is 
specifically requested to distinguish 
manifestations of the veteran's service-
connected PTSD from symptoms caused by 
any non-service-connected psychiatric 
disability, if possible.  If the examiner 
is unable to dissociate non-service-
connected manifestations, an explanation 
should be provided.  A complete rationale 
for all opinions expressed should be 
given.  

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The RO must inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  Thereafter, the RO should 
readjudicate, in light of any additional 
evidence, the issue of an increased 
rating for PTSD.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 3 -


